Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
H — I
Noel Ocasio Hernández fue denunciado de asesinato en segundo grado. Aunque en la vista preliminar inicial se determinó causa probable por homicidio involuntario, en alzada, un magistrado del Tribunal Superior lo encausó por asesinato en segundo grado.
Ocasio Hernández pidió su desestimación (Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II). La cuestión quedó sometida con la grabación de los procedimientos de *94la vista preliminar en alzada. El Tribunal Superior, Sala de Arecibo (Hon. Luis E. Jiménez Reverón, Juez), deses-timó y ordenó una nueva acusación por homicidio involuntario. El entonces Tribunal de Apelaciones (Sección Norte) denegó un certiorari del Ministerio Fiscal mediante resolución fundada, esencialmente, en la “ausencia total de prueba en cuanto a la malicia premeditada, elemento esen-cial para el delito de asesinato en segundo grado” (Apéndi-ce I, pág. 12), y que la actuación de Ocasio Hernández fue “una negligente mas no intencional.”
h-1 J-H
Según los hechos relatados en la propia sentencia, difí-cilmente estamos ante una ausencia total de prueba sobre asesinato en segundo grado que justifique desestimar en esta etapa. Veamos.
La malicia premeditada implica ausencia de justa causa o excusa al ocasionar una muerte y, además, la intención de ocasionarla. Esta intención puede manifestarse como una específica de matar o quitar la vida, o una general al realizar un acto cuya consecuencia natural o probable sea la muerte.i1)
Si la intención de ocasionar la muerte bajo asesinato en segundo grado es en función a la peligrosidad de causar grave daño corporal y se nutre de las circunstancias, capa-cidad mental y conducta del imputado —Art. 14 del Código Penal, 33 L.P.R.A. see. 3061— es inescapable concluir que el policía Ocasio Hernández, adiestrado en el uso de su arma de reglamento, conocía su naturaleza letal y pudo haber previsto el riesgo de causar heridas graves a inocen-*95tes o la muerte, en este caso, la de Carlos R. Morales Carrero.
HH HH
No podemos, pues, suscribir la sentencia mayoritaria apuntalada en la tesis de que “[l]a acción de disparar un arma de fuego hacia arriba no crea de por sí un riesgo sustancial de muerte. No era previsible que, al disparar el arma, el proyectil iría a rebotar en un alero, llegando pos-teriormente hasta la residencia del occiso. Tal hecho, así como la muerte ocurrida luego, no son resultados que pu-dieran haber sido previstos como consecuencias naturales o probables de la acción llevada a cabo por el acusado”. (Enfasis suplido.) Sentencia, pág. 91.
Contrario a ese aserto, es razonablemente predecible que el disparar intencionalmente, sin justa causa, un arma de fuego hacia arriba, en una fiesta de despedida del año (en zona urbana o rural poblada), el proyectil en su des-censo puede —por rebote o no— producir grave daño corporal, incluso la muerte, como en el caso ante nos. Ello es distinto del conocimiento específico que pudiera tener el autor del disparo de la posible trayectoria de la bala; en esta situación, de causar una muerte, estaríamos hablando de una intención específica, esto es, ante un asesinato en primer grado.
Rechazamos la conclusión automática de homicidio in-voluntario fundada en que la muerte de Morales Carrero ocurrió al infringirse el Art. 32 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 442, que tipifica como delito menos grave el disparar cuando un tercero puede resultar perjudicado. En la vida real, no toda muerte así ocasionada implica ausencia de los elementos de asesinato. Dicho de otro modo, la comisión de un delito menos grave, por sí, no excluye los otros elementos que configuran el asesinato en sus dos (2) modalidades.
*96Finalmente, salvo el valor intrínseco de algunos de sus pronunciamientos, Pueblo v. Martínez Vega, 98 D.P.R. 946 (1970), es un triste y mal precedente, que cesó de tener vi-gencia con el Art. 15 del Código Penal, 33 L.P.R.A. see. 3062, aprobado posteriormente (1974). Según indicado, ahora se visualiza delito intencional, la muerte no querida —prevista o predecible— “consecuencia natural o probable” del acto (disparo).

(1) El Art. 15 del Código Penal dispone:
“El delito es intencional:
“(a) Cuando el resultado ha sido previsto y querido por la persona como conse-cuencia de su acción u omisión; o
“(b) Cuando el resultado sin ser querido ha sido previsto o pudo ser previsto por •la persona como consecuencia natural o probable de su acción u omisión.”